Citation Nr: 0212526	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  96-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Timeliness of substantive appeal for a claim of 
entitlement to service connection for a disability manifested 
by neck pain, other than as due to undiagnosed illness.

2.  Timeliness of substantive appeal for a claim of 
entitlement to service connection for a disability manifested 
by low back pain, other than as due to undiagnosed illness.

3.  Timeliness of substantive appeal for a claim of 
entitlement to service connection for tinnitus.

4.  Timeliness of substantive appeal for a claim of 
entitlement to service connection for mental impairment, to 
include post-traumatic stress disorder (PTSD), memory loss, 
and brain damage, other than as due to undiagnosed illness.

5.  Timeliness of substantive appeal for a claim of 
entitlement to service connection for peripheral neuropathy 
of the lower extremities, other than as due to undiagnosed 
illness.

6.  Timeliness of substantive appeal for a claim of 
entitlement to service connection for peripheral neuropathy 
of the upper extremities, other than as due to undiagnosed 
illness.

(The issues of entitlement to service connection for a 
gastrointestinal disorder, to include gastroesophageal 
reflux, due to undiagnosed illness; entitlement to service 
connection for sexual dysfunction due to undiagnosed illness; 
entitlement to service connection for visual impairment, to 
include blepharitis, due to undiagnosed illness; entitlement 
to service connection for arthritis and joint pain due to 
undiagnosed illness; entitlement to service connection for a 
streptococcal infection due to undiagnosed illness; 
entitlement to service connection for a skin disorder, due 
either to undiagnosed illness or other than undiagnosed 
illness; entitlement to service connection for right lumbar 
radiculopathy and peripheral neuropathy of the lower 
extremities due to undiagnosed illness; entitlement to 
service connection for cervical radiculopathy and peripheral 
neuropathy of the upper extremities due to undiagnosed 
illness; and entitlement to service connection for a 
psychiatric disorder, to include depression and PTSD, due to 
undiagnosed illness, are the subjects of additional 
development undertaken separately by the Board.)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his mother


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968 and from November 1990 to May 1991.  During the 
latter period of active service, he served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

This case came before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2000, the Board remanded this case in 
order to address due process concerns and to obtain 
additional evidence.

On June 13, 2002, the Board advised the veteran, by means of 
a letter, that his substantive appeal with regard to the 
issues of service connection for a disability manifested by 
neck pain, other than as due to undiagnosed illness; for a 
disability manifested by low back pain, other than as due to 
undiagnosed illness; for tinnitus; for mental impairment, to 
include PTSD, memory loss, and brain damage, other than as 
due to undiagnosed illness; for peripheral neuropathy of the 
lower extremities, other than as due to undiagnosed illness; 
for peripheral neuropathy of the upper extremities, other 
than as due to undiagnosed illness; for right lumbar 
radiculopathy and peripheral neuropathy of the lower 
extremities due to undiagnosed illness; for bronchitis and 
chest pain due to undiagnosed illness; for cervical 
radiculopathy and peripheral neuropathy of the upper 
extremities due to undiagnosed illness; and for a psychiatric 
disorder, to include depression and PTSD, due to undiagnosed 
illness, may not have been timely filed, and that his appeal 
may have to be dismissed.  He was also advised that he had 60 
days from the date of that letter to furnish argument, 
forward evidence, and/or request a hearing before the Board 
on the question of whether his substantive appeal had been 
timely filed.  A response from him was thereafter received 
within the prescribed 60-day time limit, and was associated 
with his claims file.

In the Board's June 13, 2002, letter, the veteran was also 
advised that claims of entitlement to service connection for 
a beta-hemolytic Streptococcus B infection, due to an 
undiagnosed illness; for porphyria cutanea tarda, due to an 
undiagnosed illness; and for bronchitis and chest pain, due 
to an undiagnosed illness, may not have been timely filed and 
were subject to possible dismissal.  However, a claim of 
entitlement to service connection for streptococcal disease 
with cerebral arteritis/brain dysfunction due to an 
undiagnosed illness was timely filed (as opposed to a claim 
specifically pertaining to a beta-hemolytic Streptococcus B 
infection, due to an undiagnosed illness); the Board 
accordingly will consider the question of service connection 
for a streptococcal infection due to undiagnosed illness as a 
single issue that has been timely appealed.  With regard to 
the matter of service connection for porphyria cutanea tarda 
due to an undiagnosed illness, claims of entitlement to 
service connection for a skin rash due to an undiagnosed 
illness, and for a skin disorder and skin cancer, were both 
timely appealed.  The Board accordingly finds the question of 
entitlement to service connection for a skin disorder as 
perfected for appeal.  Similarly, a claim of service 
connection for a lung disorder due to undiagnosed illness was 
timely filed; this issue encompasses the question of 
entitlement to service connection for bronchitis and chest 
pain due to undiagnosed illness.  The Board has also 
determined that the issues of service connection for right 
lumbar radiculopathy and peripheral neuropathy of the lower 
extremities due to undiagnosed illness, cervical 
radiculopathy and peripheral neuropathy of the upper 
extremities due to undiagnosed illness, and a psychiatric 
disorder, to include depression and PTSD, due to undiagnosed 
illness, are properly before the Board.

During the course of this appeal, the veteran withdrew claims 
for service connection for carpal tunnel syndrome and 
bilateral hearing loss.  Accordingly, those issues are not 
before the Board at this time.  Likewise, claims for service 
connection for disabilities characterized as entitlement to 
service connection for memory loss as due to undiagnosed 
illness, and for carpal tunnel syndrome and peripheral 
neuropathy of the right arm as due to undiagnosed illness, 
have not been developed for appellate review due to the 
absence of substantive appeals, and are also not before the 
Board at this time.  Finally, a claim characterized as 
entitlement to service connection for disabilities secondary 
to environmental hazard exposure has, in essence, been 
rendered moot by the subsequent development of specific 
claims for disability due to undiagnosed illness, pursuant to 
legal provisions governing claims in that regard.

The Board is also undertaking additional development on the 
issues of entitlement to service connection for a 
gastrointestinal disorder, to include gastroesophageal 
reflux, due to undiagnosed illness; entitlement to service 
connection for sexual dysfunction due to undiagnosed illness; 
entitlement to service connection for visual impairment, to 
include blepharitis, due to undiagnosed illness; entitlement 
to service connection for arthritis and joint pain due to 
undiagnosed illness; entitlement to service connection for a 
streptococcal infection due to undiagnosed illness; 
entitlement to service connection for a skin disorder, due 
either to undiagnosed illness or other than undiagnosed 
illness; entitlement to service connection for right lumbar 
radiculopathy and peripheral neuropathy of the lower 
extremities due to undiagnosed illness; entitlement to 
service connection for cervical radiculopathy and peripheral 
neuropathy of the upper extremities due to undiagnosed 
illness; entitlement to service connection for headaches and 
fatigue due to undiagnosed illness, service connection for a 
lung disorder due to undiagnosed illness, service connection 
for bronchitis and chest pain due to undiagnosed illness  and 
entitlement to service connection for a psychiatric disorder, 
to include depression and PTSD, due to undiagnosed illness, 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed the Board will provide notice of the 
development as required by Rule of Practice 903  (67 Fed. 
Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing the appellant's 
response thereto, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfactorily addressed.

2.  A substantive appeal with regard to the veteran's claims 
for service connection for post traumatic stress disorder, 
depression, memory loss and brain damage, other than as due 
to an undiagnosed illness; service connection for tinnitus; 
service connection for low back pain, other than as due to an 
undiagnosed illness; and service connection for neck pain, 
other than as due to an undiagnosed illness, was received on 
August 15, 1995, which is more than one year subsequent to 
December 23, 1993 (the date of notification by the RO as to 
its denial of those claims), and which is more than 60 days 
subsequent to March 17, 1995 (the date of issuance of the 
statement of the case (SOC) pertaining to those claims).

3.  The veteran had not requested an extension of time within 
which to file his substantive appeal for the issues of 
service connection for post traumatic stress disorder, 
depression, memory loss and brain damage, other than as due 
to an undiagnosed illness; service connection for tinnitus; 
service connection for low back pain, other than as due to an 
undiagnosed illness; and service connection for neck pain, 
other than as due to an undiagnosed illness.

4.  The veteran's purported substantive appeal was not timely 
as to the issues of service connection for post traumatic 
stress disorder, depression, memory loss and brain damage, 
other than as due to an undiagnosed illness; service 
connection for tinnitus; service connection for low back 
pain, other than as due to an undiagnosed illness; and 
service connection for neck pain, other than as due to an 
undiagnosed illness.

5.  A substantive appeal with regard to the veteran's claims 
for service connection for peripheral neuropathy of the upper 
extremities, and for service connection for peripheral 
neuropathy of the lower extremities, was received on August 
15, 1995, which is more than one year subsequent to March 29, 
1994 (the date of notification by the RO as to its denial of 
those claims), and which is more than 60 days subsequent to 
March 17, 1995 (the date of issuance of the statement of the 
case (SOC) pertaining to those claims).

6.  The veteran had not requested an extension of time within 
which to file his substantive appeal for the issues of 
service connection for peripheral neuropathy of the upper 
extremities, and for service connection for peripheral 
neuropathy of the lower extremities.

7.  The veteran's purported substantive appeal was not timely 
as to the issues of service connection for peripheral 
neuropathy of the upper extremities, and for service 
connection for peripheral neuropathy of the lower 
extremities.


CONCLUSIONS OF LAW

1.  The criteria for perfection of an appeal for review by 
the Board of a claim of entitlement to service connection for 
a disability manifested by neck pain, other than as due to 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.300, 20.302(b), 
20.303 (2001).

2.  The criteria for perfection of an appeal for review by 
the Board of a claim of entitlement to service for a 
disability manifested by low back pain, other than as due to 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.300, 20.302(b), 
20.303 (2001).

3.  The criteria for perfection of an appeal for review by 
the Board of a claim of entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.300, 20.302(b), 20.303 (2001).

4.  The criteria for perfection of an appeal for review by 
the Board of a claim of entitlement to service connection for 
mental impairment, to include PTSD, memory loss, and brain 
damage, other than as due to undiagnosed illness, have not 
been met.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.300, 20.302(b), 20.303 (2000).

5.  The criteria for perfection of an appeal for review by 
the Board of a claim of entitlement to service connection for 
peripheral neuropathy of the lower extremities, other than as 
due to undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.300, 
20.302(b), 20.303 (2001).

6.  The criteria for perfection of an appeal for review by 
the Board of a claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities, other than as 
due to undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.300, 
20.302(b), 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that certain claims were appealed on 
a timely basis.  Such action was accomplished by means of the 
many rating decisions promulgated by the RO (and specifically 
by the notices thereof), by the Statements of the Case and 
Supplemental Statements of the Case issued thereafter, by the 
Board's June 2000 remand, and by the Board's June 2002 
letter.  These documents informed him of the relevant 
criteria, and evidence needed, by which appeals are deemed to 
be timely.  In view of these actions by VA, the Board finds 
that VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed; the 
discussions in these various documents apprised him of the 
information and evidence needed to comply with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the letters sent to veteran 
identifying specific evidence, and requesting that any such 
evidence that can be obtained be associated with his claims 
folder.  The Board concludes that all pertinent evidence has 
been obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  The case is ready for review by 
the Board without prejudice to the appellant.  Bernard v. 
Brown, supra.

II.  Timeliness of Appeals

An appeal consists of a timely notice of disagreement (NOD) 
in writing and, after a Statement of the Case (SOC) has been 
furnished, a timely substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.202 (2001).  A substantive appeal shall be 
filed within 60 days from the date of mailing of the SOC, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the rating decision that is 
being appealed, whichever time period ends later.  66 Fed. 
Reg. 50318, 50319 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 20.302(b)(2)).  The date of mailing of the letter that 
notifies the veteran of the rating decision determination is 
presumed to be the same as the date of that letter for the 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  
Notice means written notification sent to the claimant at his 
or her latest address of record.  38 C.F.R. § 3.1(q) (2001).  
The Board also notes that either the veteran or his 
representative may file a substantive appeal.  38 C.F.R. 
§ 20.301(a) (2001).  If a supplemental statement of the case 
is issued, which covers issues not included in the original 
statement of the case, a substantive appeal must be filed 
with respect to those issues within 60 days in order to 
perfect an appeal with respect to the additional issues.  
38 C.F.R. § 20.302(c).  Additionally, VA regulations provide 
that, absent evidence of a postmark, it is presumed that any 
written document required to be "filed within a specified 
period of time," which includes an NOD or substantive 
appeal, was mailed five days prior to the actual receipt of 
the document by the RO, excluding Saturdays, Sundays, and 
legal holidays.  38 C.F.R. §§ 20.305(a), 20.306 (2001).  

On December 23, 1993, the RO notified the veteran, by means 
of a letter, of its denial of his claims for service 
connection for PTSD, depression, memory loss and brain 
damage, other than as due to an undiagnosed illness; service 
connection for tinnitus; service connection for low back 
pain, other than as due to an undiagnosed illness; and 
service connection for neck pain, other than as due to an 
undiagnosed illness.  On March 17, 1995, the RO mailed the 
veteran an SOC that pertained to these issues.  A personal 
hearing was held at the RO on August 15, 1995, at which time, 
in pertinent part, these issues were referenced.  This 
hearing, as reduced to a transcribed, written document, 
constitutes a substantive appeal.

On or about March 29, 1994, the RO notified the veteran, by 
means of a letter, of its denial of his claims for service 
connection for peripheral neuropathy of the upper 
extremities, and service connection for peripheral neuropathy 
of the lower extremities.  On March 17, 1995, the RO mailed 
the veteran an SOC that pertained, in pertinent part, to 
these issues.  At the August 15, 1995, personal hearing, 
these issues were referenced.  As noted above, this hearing, 
as reduced to a transcribed, written document, constitutes a 
substantive appeal.

Under the statutory and regulatory procedures referenced 
above, a substantive appeal was to have been received, as to 
the issues of service connection for PTSD, depression, memory 
loss and brain damage, other than as due to undiagnosed 
illness; service connection for tinnitus; service connection 
for low back pain, other than as due to undiagnosed illness; 
and service connection for neck pain, other than as due to 
undiagnosed illness; service connection for peripheral 
neuropathy of the upper extremities; and service connection 
for peripheral neuropathy of the lower extremities, no later 
than May 17, 1995 (that is, no more than 60 days following 
the issuance of the SOC on March 17, 1995) for these issues 
to have been perfected for appeal.  In the instant case, 
however, the veteran's substantive appeal as to these issues 
was received on August 15, 1995 (in the form of testimony 
proffered at a personal hearing); that is, the substantive 
appeal was received more than one year from the date of the 
notice by the RO of adverse action (December 23, 1993, and on 
or about March 29, 1994), and more than 60 days following the 
issuance of the SOC (March 17, 1995).  In addition, review of 
his claims folder does not reveal that he sought extension of 
the time period within which a substantive appeal could be 
submitted.

The Board recognizes that the veteran, in response to the 
Board's June 13, 2002, letter, alleged that he did, in fact, 
submit timely substantive appeals as to all issues.  With 
regard to notices of adverse decisions, issued by the RO on 
December 23, 1993, (and again on January 31, 1994), he states 
that he submitted a VA Form 9 on February 1, 1994.  However, 
the mere act of submitting argument on a substantive appeal 
form does not, ipso facto, render that document a substantive 
appeal.  As noted above, a substantive appeal is to be 
submitted after an SOC has been furnished.  38 C.F.R. 
§ 20.200 (2001).  With regard to the issues that were the 
subjects of the December 23, 1993, and January 31, 1994, 
letters, the Board must look at documents and communication 
submitted following the issuance of the SOC.

The veteran also argues that he submitted timely NODs as to 
the issues that were the subjects of those letters.  The 
question of a timely NOD is irrelevant; the question is 
whether a timely substantive appeal was received.  The Board 
must again reiterate that a substantive appeal is submitted 
in response to the SOC.  

With regard to the question of whether there was a timely 
response to the March 17, 1995, SOC, the veteran points out 
that he filed a request for a hearing, through his 
representative, within 60 days thereafter.  This request, 
however, merely indicates that he sought "to discuss the VA's 
denial of compensation due to injuries resulting from service 
in the Persian Gulf."  Under 38 C.F.R. § 20.202, when an SOC 
references more than one issue, a substantive appeal "must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed."  In addition, the substantive appeal "should set 
out specific arguments relating to errors of fact or law made 
by the...[RO]....To the extent feasible, the argument should be 
related to specific items in the...[SOC and/or SSOC]."  The 
regulation specifically stipulates that "[t]he Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed."  (Emphasis added.)  The August 15, 1995, 
transcript is the earliest document of record dated 
subsequent to the issuance of the SOC that satisfies these 
requirements.  

The Board notes that these matters were the subject of the 
Board's June 2000 remand, and that the RO thereafter 
determined that these claims had been appealed on a timely 
basis.  This determination, however, is not binding on the 
Board; Board jurisdiction cannot be adjudicated and resolved 
by the RO.  As indicated herein, the Board has found that 
many of these issues were not timely appealed, and that Board 
jurisdiction is lacking.

In brief, a timely substantive appeal has not been submitted 
as to the issues of entitlement to service connection for a 
disability manifested by neck pain, other than as due to 
undiagnosed illness; for a disability manifested by low back 
pain, other than as due to undiagnosed illness; for tinnitus; 
for mental impairment, to include PTSD, memory loss, and 
brain damage, other than as due to undiagnosed illness; for 
peripheral neuropathy of the lower extremities, other than as 
due to undiagnosed illness; and for peripheral neuropathy of 
the upper extremities, other than as due to undiagnosed 
illness.  In the absence of a perfected appeal, appellate 
jurisdiction of these claims is not established, and review 
of those claims cannot be undertaken by the Board.  In view 
of the fact that the Board lacks jurisdiction to review these 
appeals, these claims must be dismissed.



ORDER

The veteran's appeal of his claim of entitlement to service 
connection for a disability manifested by neck pain, other 
than as due to undiagnosed illness, is dismissed.

The veteran's appeal of his claim of entitlement to service 
connection for a disability manifested by low back pain, 
other than as due to undiagnosed illness, is dismissed.

The veteran's appeal of his claim of entitlement to service 
connection for tinnitus is dismissed.

The veteran's appeal of his claim of entitlement to service 
connection for mental impairment, to include PTSD, memory 
loss, and brain damage, other than as due to undiagnosed 
illness, is dismissed.

The veteran's appeal of his claim of entitlement to service 
connection for peripheral neuropathy of the lower 
extremities, other than as due to undiagnosed illness, is 
dismissed.

The veteran's appeal of his claim of entitlement to service 
connection for peripheral neuropathy of the upper 
extremities, other than as due to undiagnosed illness, is 
dismissed.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



